It is argued and adjudged by this court that the judgment of said circuit court be and the same is hereby reversed on the ground that the commissioners of Hancock.county and of Seneca county in joint session had no jurisdiction to establish said’ ditch, which lies wholly in Hancock county, and upon the further ground that the county commissioners could not legally establish a ditch over the lands of said Maude Carlin, she being a minor, and could not legally make an assessment on her lands for such ditch without first assessing and paying to her compensation for the lands taken for such ditch, and for these reasons the petition and supplemental petition state facts sufficient to com stitute a cause of action, and 'the injunction case having been dismissed by the plaintiff was not an adjudication of her rights.
It is further ordered that this cause be and the same is remanded to the circuit court of Hancock county for further proceedings according to law.
Judgment reversed.